DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 14th of January in 2022 is acknowledged. Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: on page 12 paragraph 0049 line 2 the term “a transistor switching circuit 600” is established, but on page 12 paragraph 0050 line 4 the term “ a transition switching circuit 600” is also established, please keep terminology consistent. Paragraph 0050 line 4  should read “ the transistor switching circuit 600”.  
The use of the terms ‘WiFi’ and ‘Bluetooth’, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Objections
Claims 5, 13, 14, and 17 are objected to because of the following informalities:  
Claims 5, 14, and 17: “at least one of…and/or” should be “at least one of…and” for clarity since “at least one of” the list provided is required. 
Claim 13, lines 9-10: “and and” should read “and” .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sensor comprises a sensor configured to detect suction" (lines 1 and 2) and then later recites “sensor” and “the sensor” in the claim (lines 3 and 4).  There is insufficient antecedent basis for the limitations in the claim. Specifically, it appears that “the sensor” initially recited is being further defined as an air pressure detection sensor, (“a sensor configured to detect suction”) or some other specific sensor, but it is unclear as claimed given the similar naming and later references to the “sensor.”  For purposes of examination, the limitation "the sensor comprises a sensor configured to detect suction" has been construed as “the sensor is configured to detect suction.” The additional recitations noted have been construed as referencing “the sensor.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14, 16 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hooley et al. (US20180249875 A1, hereafter ‘Hooley’).
As to claim 1, Hooley teaches: a surface cleaning device (FIG.1, 10) comprising: a body (16) defining a handle portion (92) and a dirty air passageway (passageway starting at 22); a suction motor (FIG.5, 72) for generating suction to draw air into the dirty air passageway (passageway starting at 22)([0028] lines 4-6; suction motor 72 draws debris through the nozzle which is contact with the passageway 22); a nozzle (FIG.5, 12) coupled to the body (FIG.5, 16; the body is connected to the cleaning head 12) and having a dirty air inlet (FIG.5, 22) fluidly coupled with the dirty air passageway (passageway starting at 22 and inlet 22 are fluidly connected); a sensor (FIG.7, 220) coupled to the nozzle ([0021]; lines 1-4, the nozzle 12 includes an electrical component; lines 12-13 electrical components can include sensors); a brushroll motor (FIG.11, 200) to drive one or more brush rolls (FIG.5, 27); and nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) , the nozzle control circuitry to detect usage of the surface cleaning device based on output data from the sensor ([0022] lines 1-4; nozzle control circuitry is a combination of software and hardware that control the operation of the vacuum and components including motor 200) and, in response to receiving the output data, cause the brushroll motor to energize ([0022] lines 6-9, control circuitry receives input from sensors (output data to circuitry) to control vacuum components including energizing motors).
As to claim 2, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the sensor (220) comprises an air pressure sensor ([0021] line 13; floor type sensor (e.g., a pressure sensor 220)] disposed along a portion of the dirty air passageway (passageway starting at 22) in the nozzle([0021] lines 1-4; electrical components inside nozzle 12 and air passageway 22, electrical component including sensor), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) causes the brushroll motor (200) to energize based on the output data indicating an air pressure value greater than a predefined threshold ([0031] line 8-15; the sensor(s) (floor type pressure sensors and current sensors) communicate with the control circuitry and provide date from predetermine thresholds to adjust the brush roll motor and suction motor) .
As to claim 3, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205)  includes a controller (FIG.7, Appliance controller) to receive the output data from the sensor (FIG.7, 220), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) switchably energizes the controller ([0022] a combination of software and hardware of the control circuitry 205 operates components of the vacuum from the Appliance Controller by receiving input or output data from sensors and switches) and the sensor for a period of time to receive the output data from the sensor([0023] lines5-13; all data provided by the sensors are processed by the appliance controller through the memory units (e.g., ROM or RAM) and processing unit microcontroller which processes signals in preset time intervals, or processing speed)  and detect usage of the surface cleaning device ([0028] lines 1-6; appliance controller 205 determines the use of the cleaning device by processing power data).
As to claim 4, Hooley teaches: the surface cleaning device (10) of claim 3, wherein the sensor comprises a sensor ([0021] lines 12-14; the sensor can be a pressure sensor 220) configured to detect suction generated by the suction motor ([0029] lines 9-13, the pressure sensor 220 senses the pressure from flow within the vacuum 10), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) de-energizes the controller and/or sensor based on a pressure measurement from the sensor indicating an amount of detected suction is below a predefined threshold ([0031] lines 2-15; the nozzle circuitry analyzed input data about suction and floor surface from the sensors against predefined threshold values, then de-energizes components as required).
As to claim 5, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the sensor ([0021] lines 12-14; sensor is a pressure sensor 220) comprises at least one of an air pressure sensor ([0021] lines 12-14; 220 pressure sensor) to detect suction generated by the suction motor (72) ([0029]; lines 9-13 floor type sensor (pressure sensor) detects the type of flow within the vacuum 10), a force sensor to detect an amount of force supplied by the nozzle against a surface to be cleaned (not required), an orientation sensor to detect an orientation of the surface cleaning device relative to the surface to be cleaned (not required), and/or an acceleration sensor to detect acceleration of the surface cleaning device (not required).
As to claim 6, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the sensor (220) comprises at least a first sensor ([0021]lines 12-14;pressure sensor 220) to detect suction generated by the suction motor (72)([0029]; lines 9-13 floor type sensor (pressure sensor) detects the type of flow within the vacuum 10), and a second sensor ([0021] lines 11-15; brushroll motor sensor 225) to detect acceleration of the surface cleaning device ([0029]lines 3-5; the brushroll sensor can be a tachometer sensing RPM from the brushroll  from the brushroll motor sensor 225 and motor 200).
As to claim 7, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) provides a driving signal ([0031] lines 5-6; signals from sensors) to cause the brushroll motor (FIG.11, 200) to energize ([0031] lines 5-8: signals from sensors are analyzed and motors are energize to control the brushroll speed) and cause the one or more brush rolls (FIG.5, 27) to rotate at a predetermined rotations per minute( (RPM)([0029] lines 3-5: the brushroll sensor is a tachometer sensing RPM of the brushroll 27).
As to claim 8, Hooley teaches: the surface cleaning device (10) of claim 7, wherein the surface cleaning device further comprises a floor type sensor ([0021] lines 12-14: floor type sensor is a pressure sensor 220), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) causes the brushroll motor (FIG.11, 200) to drive the one or more brush rolls (FIG.5, 27) at the predetermined RPM based on output from the floor type sensor ([0021]lines 12-14; floor type sensor is a pressure sensor 220; [0031]lines 5-8; sensors analyzed by nozzle control circuitry to control rotational speed of the brushroll motor 200 to control the brush roll 27).
As to claim 11, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the nozzle (FIG.1, 12) removably couples to the body(16)([0018] lines 5-6: the body 16 is removably coupled to the cleaning head 12) such that the nozzle and sensor remain coupled together when the nozzle is decoupled from the body of the surface cleaning device (FIG.11, nozzle houses sensor and circuitry, and remains with the nozzle when decoupled from the body).
As to claim 12, Hooley teaches: the surface cleaning device (10) of claim 1, wherein the nozzle(FIG.1, 12), the sensor ([0021] lines 12-14 a floor type sensor 220), and the brushroll motor (FIG.11, 200) remain coupled together when the nozzle is decoupled from the body of the surface cleaning device (FIG.11, nozzle 12 houses sensor and circuitry 206, and remains with the nozzle when decoupled from the body).
As to claim 13, Hooley teaches: a hand-held surface cleaning device (FIG.1, 10) comprising: a body (16) defining a handle portion (92) and a dirty air passageway (passageway starting at 22); a suction motor (FIG.5,72) for generating suction to draw dirt and debris into the dirty air passageway (passageway starting at 22) ([0028] lines 4-6; suction motor 72 draws debris through the nozzle; which is contact with the passageway 22); a nozzle (FIG.5, 12) coupled to the body (FIG.5, nozzle 12 is coupled to body 16) and having a dirty air inlet (FIG.5, 22) fluidly coupled with the dirty air passageway(passageway starting at 22 and inlet 22 are fluidly connected), the nozzle defining a cavity (FIG.11, exterior parameter of nozzle 12 defines boundary of cavity); a brushroll motor (FIG.11, 200) to drive one or more brush rolls (FIG.5, 27) within the cavity of the nozzle(FIG.5, 27 is within the nozzle 12); and nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) disposed in the cavity of the nozzle (FIG.11, circuitry is within the nozzle 12), the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) to: detect usage of the hand-held surface cleaning device during a cleaning operation ([0021] lines 15-18: sensors 220 detect clog in vacuum cleaner 10, surface type while nozzle 12 is moving); and in response to detecting the usage of the hand-held surface cleaning device, sending a driving signal ([0025]: PCB board 206 conditions signals from sensors) to the brushroll motor (FIG.11, 200) to cause the brushroll motor to rotate ([0022] lines1-4 ; circuitry 205 controls the operations of the vacuum or any component of the vacuum include sensors and motors)  the one or more brush rolls (FIG.5, 27) at a predetermined rotations per minute (RPM)([0029] lines1-10: RPMs are controlled by a tachometer sensor which processes signals from the brush roll motor 200 and electrical sensor 225 (current or voltage sensor) related to parameters of the brush roll 27 (predetermined parameters)).
As to claim 14, Hooley teaches: the hand-held surface cleaning device (10) of claim 13, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) detects usage of the hand-held surface cleaning device based on at least one of detecting suction generated by the suction motor([0021]lines 12-18; sensor inside nozzle is a pressure sensor 220 to monitor suction in the vacuum), a force value indicating contact between the nozzle and a surface to be cleaned (not required), an acceleration of the hand-held surface cleaning device (not required), and/or an orientation of the hand-held surface cleaning device relative to the surface to be cleaned (not required).
As to claim 16, Hooley teaches: the hand-held surface cleaning device (10) of claim 13, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) further comprises a pressure sensor (FIG.7, 220) disposed in the nozzle to measure pressure along the dirty air passageway(passageway starting at 22) ([0021] lines 12-14; sensor inside nozzle is a pressure sensor 220 to monitor suction), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) is configured to detect usage (usage is detected by pressure sensor 220) of the hand-held surface cleaning device (10) based on sampling pressure values from the pressure sensor ([0023] pressure sensor 220 outputs data, such as pressure values, to controller 205) to detect if an average pressure ([0023] data is analyzed by controller’s 205 software which controls the operations and communications of the vacuum cleaners components [0022]) within the dirty air passageway (passageway starting at 22, controller 205 and sensor 220 are within the nozzle 12 within the passageway of 22 [0021]) exceeds a predefined threshold ([0031]lines 2-3, 5-16: a pressure signal from 220 is detected, and is analyze in nozzle control circuitry 205 and compared to predefined thresholds to determine usage on a surface, nozzle control circuitry 205).
As to claim 21, Hooley teaches: the hand-held surface cleaning device (10) of claim 13, wherein the nozzle (12) removably couples to the body ([0018] lines 5-6: the body 16 is removably coupled to the nozzle 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hooley et al. (US20180249875 A1, hereafter ‘Hooley’) as applied to claim 1 above, and further in view of Dooley et al. (US 8452450 B2, hereafter ‘Dooley’).
As to claim 9, Hooley teaches: the surface cleaning device (FIG.1, 10) of claim 1, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) causes the brushroll motor to energize ([0022] lines 6-9, control circuitry receives input from sensors (output data to circuitry) to control vacuum components including energizing motors) and drive the one or more brush rolls at a predetermined rotations per minute ([0029] lines1-10: RPMs are controlled by a tachometer sensor which processes signals from the brush roll motor 200 and electrical sensor 225 (current or voltage sensor) related to parameters of the brush roll 27 (predetermined parameters)). Hooley fails to teach an accelerometer. 
In the same field of endeavor, namely surface cleaning device with sensors and controls, Dooley teaches a similar configuration of a nozzle control circuitry. Dooley teaches: wherein the sensor comprises an accelerometer (16:6, accelerometer), and provides data based on movement (19:34-35; the accelerometer provides data based on movement detected) detected by the accelerometer (FIG.13, 138 of Dooley). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle circuitry of Hooley to include the accelerometer of Dooley to supplement the cleaning system to detect changes in movement without relying on the wheels (16:6-8 of Dooley).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hooley et al. (US20180249875 A1, hereafter ‘Hooley’) as applied to claims 1 and 13 above, and further in view of Pineshci et al. (US 7765638 B2, hereafter ‘Pineshci’).
As to claim 10, Hooley teaches: The surface cleaning device (FIG.1, 10) of claim 1, further comprising a power supply (Claim 1 lines 12-13, body assembly including an electrical source) disposed in the body (FIG.1, 16), wherein the suction motor (72) draws power from the power supply (Claim 1 lines 15-16, a suction source electrically connected to the electrical source). Hooley fails to teach: a second power supply disposed in the nozzle, and the brushroll motor draws power from the second power supply.
In the same field of endeavor, namely surface cleaning device with sensors and controls, Pineshci teaches a similar configuration power supplies with in a surface cleaner. Pineshci teaches: a power supply (Figure 2, 18 capacitors bank) disposed in the nozzle (Figure 1, 1 nozzle), and the brushroll motor (Figure 2, 14) draws power from the power supply (5:26-30; capacitor (power supply) 18 are connected to the motor (brushroll motor) 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Hooley by adding a power source of Pineschi to the brushroll motors to provide an additional source of power to assist brush roller (7:51-54; power stored is then used to create additional torque to the rotating brush). 
As to claim 15, Hooley teaches: the hand-held surface cleaning device (FIG.1, 10) of claim 13, further comprising, a nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205), a power supply (Claim 1 lines 12-13, body assembly including an electrical source) disposed in the body (FIG.1,16) for powering the suction motor (72) (Claim 1 lines 15-16, a suction source electrically connected to the electrical source). Hooley fails to teach a power supply disposed in the nozzle and supplies power to the circuitry.
In the same field of endeavor, namely surface cleaning device with sensors and controls, Pineshci teaches a similar configuration power supplies with in a surface cleaner. Pineshci teaches: a power supply (Figure 2, 18 capacitors bank) disposed in the nozzle (Figure 1, 1 nozzle), and is connected to a nozzle circuitry (Figure 2, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Hooley by adding a power source of Pineschi to the brushroll motors to provide an additional source of power to the internal circuitry and motors (7:51-54; power stored is then used to create additional torque to the rotating brush). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hooley et al. (US20180249875 A1, hereafter ‘Hooley’) as applied to claims 13 above, and further in view of Dooley et al. (US 8452450 B2, hereafter ‘Dooley’).
As to claim 17, Hooley teaches: the hand-held surface cleaning device (FIG.1, 10) of claim 13, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205). Hooley fails to teach a motion sensor, the motion sensor including at least one of a gyroscope, accelerometer and/or magnetometer.
In the same field of endeavor, namely surface cleaning device with sensors and controls, Dooley teaches a similar configuration of a vacuum surface cleaner (FIG.1, 10) with nozzle circuitry (FIG.4, 40). Dooley teaches: a motion sensor (37:41-42; motion sensor), the motion sensor including at least one of a gyroscope (37:40 gyroscope), accelerometer (37:40 accelerometer) and/or magnetometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle circuitry of Hooley to include the motion sensor of Dooley to help provide identification and/or any related position information (37:33-34). 
As to claim 18, the combination of Hooley and Dooley discloses the invention claim 17, the combination further discloses: the hand-held surface cleaning device (FIG.1, 10 of Hooley) of claim 17, and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205 of Hooley) is configured to detect usage of the hand-held surface cleaning device based on the motion sensor (19:34; accelerometer of Dooley) indicating that the hand-held surface cleaning device is moving (19:34-35 change in velocity f Dooley) and/or is angled such that the body extends substantially transverse relative to a surface to be cleaned (not required).
As to claim 19, the combination of Hooley and Dooley discloses the invention claim 18, the combination further discloses: the hand-held surface cleaning device (FIG.1, 10 of Hooley) of claim 18, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205 of Hooley) causes the brushroll motor (FIG.11, 200 of Hooley) to change RPM ([0031] lines 5-8: the appliance control 205 processes data from the floor type sensor 220 to adjust the speed of the brushroll motor of Hooley) of the one or more brush rolls (FIG.5, 27 of Hooley) based on detecting forward and/or backward movement of the hand-held surface cleaning device detected by the motion sensor (19:34; accelerometer for detecting movement (motion) of Dooley).
As to claim 20, the combination of Hooley and Dooley discloses the invention claim 18, the combination further discloses: the hand-held surface cleaning device (FIG.1, 10 of Hooley) of claim 18, wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205 of Hooley) includes a floor type detector ([0021] lines 12-14: floor type sensor (pressure sensor) 220 of Hooley), and wherein the nozzle control circuitry (FIG.11, printed circuit board 206 holds appliance controller circuitry 205) causes the brushroll motor (FIG.11, 200 of Hooley) to adjust RPM ([0031 lines 5-8]: the pressure sensor 220 controls the speed of the brushroll motor of Hooley) of the one or more brush rolls (FIG.5, 27 of Hooley) based on output from the floor type detector ([0031] lines 5-8: the appliance control 205 processes data from the floor type sensor 220 to adjust the brushroll motor of Hooley).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Driessen, US 5881430 A, teaches of a pressure sensor within the dirty air passageway.
Reindle, US 20050278888 A1, teaches of control sensors inside the nozzle housing.
Reindle, US 20060085095 A1, teaches control circuitry adjusting the brushroll 
SO, US 20180255997 A1, teaches of control circuitry inside nozzle.
BOSSES, US 20120152280 A1, teaches of control circuitry adjusting motors based off sensors
THORNE, US 20180035854 A1, teaches of multiple power with in a vacuum cleaner.
Hamazaki, JP 2003339601 A, teaches of a power source within the nozzle housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/               Examiner, Art Unit 3723                                                                                                                                                                                         
/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723